Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 11/12/2022. With the amendments, claims 1-13 remain pending.  Claims 1-8 are amended. Claims 1-13 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/1/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a musical sound information outputting apparatus, comprising: 
a plurality of keys including a first key and a second key; 
a sound production information generator configured to generate sound production information to produce a musical sound, wherein the generation of the sound production information is based on a first key operation on a first region of the first key among the plurality of keys; and 
a control information generator configured to generate control information to control, based on a basis of a second key operation on one of a second region of the first key or the second key, a mode of the musical sound, wherein
the second key operation is different from the first key operation, 
the mode of the musical sound comprises a type of effect among a plurality of effects applied to the musical sound based on the second key operation, and 
the type of effect is set based on user input in a setting mode of the musical sound information outputting apparatus.
The applicant supportively illustrates operation on two regions of the same key at the same time for producing two distinct sound producing effects.  Key structures are known for producing a tone and tone change, as taught by Tripp et al. (U. S. Patent 4,498,365). McPherson (U. S. Patent 9,324,310) teaches a key that has first and second regions, however these two different regions are not played at the same time, but rather alternately. 
The applicant’s claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-7 and 9-13 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 8 is allowable for a method for generating musical sound information, the method comprising: 
in a musical sound information outputting apparatus: 
generating sound production information regarding a musical sound based on a first key operation on a first region of a first key among a plurality of keys, wherein the plurality of keys includes the first key and a second key; and 
generating control information to control for controlling, based on a second key operation on one of a second region of the first key or the second key, a mode of the musical sound 
 wherein 
the second key operation is different from the first key operation, 
the mode of the musical sound comprises a type of effect among a plurality of effects applied to the musical sound based on the second key operation, and 
the type of effect is set based on user input in a setting mode of the musical sound information outputting apparatus.

Claim 8 is essentially the method for generating musical sound information according to according to the mode of operation of claim 1.  The references and rationale applied to claim 1 also apply to claim 8.  Claim 8 is considered to be non-obvious with respect to the closest related prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 24, 2022